
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.24


SALLY BEAUTY HOLDINGS
2007 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT
FOR INDEPENDENT DIRECTORS
(Time Vesting)

        THIS RESTRICTED STOCK UNIT AGREEMENT (this "Agreement") is made
effective as of                                    ("Effective Date"), by and
between Sally Beauty Holdings, Inc. (the "Company")
and                                    ("Director").

        1.    GRANT OF RESTRICTED STOCK UNITS.    Pursuant to the Sally Beauty
Holdings 2007 Omnibus Incentive Plan (the "Plan") Director is hereby awarded
restricted stock units covering                                    shares of the
Common Stock of the Company (the "RS Units"). On any day, the value of an RS
Unit shall equal the Fair Market Value of one share of Common Stock of the
Company. All of the RS Units shall be subject to the prohibition on the transfer
of the RS Units and the obligations to forfeit the RS Units to the Company as
set forth in Section 4 of this Agreement.

        2.    EFFECT OF THE PLAN.    The RS Units awarded to Director are
subject to all of the terms and conditions of the Plan, which terms and
conditions are incorporated herein for all purposes, and of this Agreement
together with all rules and determinations from time to time issued by the
Committee and by the Board pursuant to the Plan. The Company hereby reserves the
right to amend, modify, restate, supplement or terminate the Plan without the
consent of Director, so long as such amendment, modification, restatement or
supplement shall not materially reduce the rights and benefits available to
Director hereunder, and this Award shall be subject, without further action by
the Company or Director, to such amendment, modification, restatement or
supplement unless provided otherwise therein. Capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to such terms in the
Plan.

        3.    VESTING OF RS UNITS.    Except as otherwise provided in Section 4
of this Agreement, all of the RS Units shall vest pursuant to the provisions of
paragraph (c) of Section 4 of this Agreement, on September 30, 2009 (the
"Vesting Date").

        4.    RESTRICTIONS.    Director hereby accepts the Award of the RS Units
and agrees with respect thereto as follows:

        (a)    No Transfer.    Unless otherwise determined by the Committee and
provided in this Agreement or the Plan, the RS Units shall not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred except by
will or the laws of descent and distribution. Any attempted assignment of an RS
Unit in violation of this Agreement shall be null and void. The Company shall
not be required to honor the transfer of any RS Units that have been sold or
otherwise transferred in violation of any of the provisions of this Agreement or
the Plan.

        (b)    Forfeiture of RS Units.    If Director terminates service with
the Company and its Subsidiaries prior to the Vesting Date for any reason other
than Director's death, Disability, or involuntary termination without Cause,
then Director (or Director's estate, as applicable) shall, for no consideration,
forfeit all RS Units; provided, however, that the Committee or its designee may,
in the Committee's or the designee's sole and absolute discretion, as
applicable, provide for the acceleration of the vesting of the RS Units,
eliminate or make less restrictive any restrictions contained in this Agreement,
waive any restriction or other provision of the Plan or this Agreement or
otherwise amend or modify this Agreement in any manner that is either (i) not
adverse to Director, or (ii) consented to by Director.

        (c)    Vesting of RS Units.    If Director provides continuous, eligible
service to the Company and its Subsidiaries, as determined by the Committee or
its designee, in the Committee's or the designee's sole and absolute discretion,
as applicable, from the Effective Date until the Vesting Date, Director shall
vest in one hundred percent (100%) of the RS Units.

--------------------------------------------------------------------------------



        (d)    Death, Disability, or Involuntary Termination Without
Cause.    If, as a result of Director's death, Disability, or involuntary
termination without Cause, Director terminates service with the Company and its
Subsidiaries prior to the Vesting Date, then, provided Director has provided
continuous, eligible service to the Company from the Effective Date until
Director's death, Disability, or involuntary termination without Cause, Director
shall vest in and have a non-forfeitable right to a pro-rata portion of the RS
Units determined by multiplying the total number of RS Units awarded under this
Agreement by a fraction the numerator of which is the number of whole months
Director served as a member of the board of directors of the Company after the
Effective Date, and the denominator of which is 12.

        (e)    Rights.    RS Units represent an unsecured promise of the Company
to issue shares of Common Stock of the Company as otherwise provided in this
Agreement. Other than the rights provided in this Agreement, Director shall have
no rights of a stockholder of the Company with respect to the RS Units awarded
under this Agreement until such RS Units have vested and the related shares of
Common Stock have been issued pursuant to the terms of this Agreement.

        (f)    Issuance of Common Stock.    The Company will issue to Director
the shares of Common Stock underlying the vested RS Units on the date which is
six months after the effective date of Director's termination of service as a
member of the board of directors of the Company, or within five business days
thereafter. Evidence of the issuance of the shares of Common Stock pursuant to
this Agreement may be accomplished in such manner as the Company or its
authorized representatives shall deem appropriate including, without limitation,
electronic registration, book-entry registration or issuance of a certificate or
certificates in the name of Director or in the name of such other party or
parties as the Company and its authorized representatives shall deem
appropriate.

        In the event the shares of Common Stock issued pursuant to this
Agreement remain subject to any additional restrictions, the Company and its
authorized representatives shall ensure that Director is prohibited from
entering into any transaction that would violate any such restrictions, until
such restrictions lapse.

        5.    COMMUNITY INTEREST OF SPOUSE.    The community interest, if any,
of any spouse of Director in any of the RS Units shall be subject to all of the
terms, conditions and restrictions of this Agreement and the Plan, and shall be
forfeited and surrendered to the Company upon the occurrence of any of the
events requiring Director's interest in such RS Units to be so forfeited and
surrendered pursuant to this Agreement.

        6.    BINDING EFFECT.    This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Director.

        7.    TAX MATTERS.    

        Director acknowledges that the tax consequences associated with the
Award are complex and that the Company has urged Director to review with
Director's own tax advisors the federal, state, and local tax consequences of
this Award. Director is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Director
understands that Director (and not the Company) shall be responsible for
Director's own tax liability that may arise as a result of this Agreement.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an authorized officer and Director has executed this Agreement, all
as of the date first above written.

    SALLY BEAUTY HOLDINGS, INC.
 
 
By:
 



--------------------------------------------------------------------------------

    Title:  


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



DIRECTOR ACKNOWLEDGES AND AGREES THAT THE RS UNITS SUBJECT TO THIS AWARD SHALL
VEST AND THE RESTRICTIONS RESULTING IN THE FORFEITURE OF THE RS UNIT SHALL
LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF DIRECTOR'S SERVICE TO THE COMPANY OR
AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED
THE RS UNITS). DIRECTOR FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT OR THE PLAN SHALL CONFER UPON DIRECTOR ANY RIGHT WITH RESPECT TO
FUTURE AWARDS OR CONTINUATION OF DIRECTOR'S SERVICE TO THE COMPANY. Director
acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the
Restricted Stock Unit Award subject to all of the terms and provisions hereof
and thereof, including the mandatory dispute resolution provisions. Director has
reviewed this Agreement and the Plan in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement and the Plan.

        DIRECTOR
DATED:
 



--------------------------------------------------------------------------------


 
SIGNED:
 
 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.24

